04-14-00812-CV

                 IN THE COURT OF APPEALS FOR               FILED IN
                                                    4th COURT OF APPEALS
                THE FOURTH DISTRICT OF TEXAS         SAN ANTONIO, TEXAS
                    SITTING AT SAN ANTONIO          02/10/2015 8:28:48 AM
                                                        KEITH E. HOTTLE
                                                             Clerk
         IN THE ESTATE OF CONSUELA PERKINS ULBRICH

_________________________________________________________________
        On appeal from Probate Court No. One, Bexar County, Texas
                   Trial Court Cause No. 2011-PC-0686
               Honorable Polly Jackson Spencer, presiding


                     APPELLANT'S APPENDIX




                                   Respectfully submitted,

                                   /s/ Philip M. Ross
                                   Philip M. Ross
                                   State Bar No. 17304200
                                   1006 Holbrook Road
ORAL ARGUMENT REQUESTED            San Antonio, Texas 78218
                                   Phone: 210/326-2100
                                   Email: ross_law@hotmail.com

                                   ATTORNEY FOR APPELLANT
                                   DOUGLAS J. ULBRICH
                             TABLE OF CONTENTS

TAB 1        DOCKET SHEET

TAB 2        TRIAL COURT ORDER

TAB 3        NOTICE OF APPEAL




                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has
been e-filed and served on February 10, 2015 by email pursuant to agreement to
Kristine Arlitt and William Bailey.

                                      /s/ Philip M. Ross
                                      Philip M. Ross
   TAB 1

DOCKET SHEET
                C L E R                       R E C O R D

                       VOLUME                     f   1

                          Trial Court Cause No. 2011PC0686
                                In the Probate Court #1

                                of Bexar County, Texas,

            Honorable POLLY JACKSON SPENCER, Judge Presiding,




                                 IN THE ESTATE OF

                         CONSUELLA PERKINS ULBRICH,

                                      DECEASED

            Appealed to the FOURTH Court of Appeals

   For the Judicial District of Texas, at San Antonio, Texas


Attorney for Appellant (s:)
Name                   PHILIP M. ROSS
Address                1006 HOLBROOK ROAD
                        SAN ANTONIO, TX 78218
Telephone No.           (210) 326-2100
Fax no.                  N/A

Delivered to the Fourth Court of Appeals
  for the Judicial District of Texas, at San Antonio, Texas
             on thellTH d    of pE            014


                Signature of cle
                Name of clerk
                Title APPEALS CLERK


                Appellate Court Cause No.

                Filed in the FOURTH Court of Appeals
                for the Judicial District of Texas, at San Antonio, Texas
                this      day of                   , 20    .

                                                           , Clerk
                By                                        , Deputy
RUN DATE: 12/11,2614                                  DIsElt SySten Plis 1 PAM: 06114190P

RUN TINE: 11:62:11                                                               JCL: SPPROD




                         • DOCKET INFORMATIDNI.



CAUSE NUM: 21111PC6666

DATE FILED: 13/94/2911                  COURT: 101               UNPAID SAL                  1.09

TYPE OF DOCKET: TEMPORARY ADMINISTRA

                                   • • •STYLE•

            CONSUELLA PERKINS ULBRICH. DECEASED

                 VS



ACCESS: 0                STATUS: PENDING                      DATE OP DEATH: 66/22/2010



                       • LITIGANT INFORMATION•

SEG LAST /FIRST /MIDDLE ►HIE                         LIT. TYPE/ATTORNEY               DATE



ISM ULBRICH CONSUELLA PERKINS                        DECEASED                      91/04/2911

$0112 HOPE ROBERT T.                                 OTHER                         03/14/2011

                                                             ARLITT. KRISTINE



11513 WILSON DARLENE                                 PLAINTIFF                     61/14/2111

                                                      10061 ARLITT. KRISTINE



OOOOO SYRD DEBORAH                                   PLAINTIFF                     03/94/2511

                                                      10011 ARLITT. KRISTINE



III/• BAILEY WILLIAM D.                              ADMINISTRATR/X                07/66/2011

                                                      09092 BAILEY. WILLIAM D



        HOPE ROBERT                                  PLAINTIFF                     06/27/2012

05057 ULBRICH DOUSHLAS                               DEFENDANT                     06/27/2912



                       • SERVICES INFORMATION•

SEG SERVICE TYPE       I DATES                 DIST          LITIGANT NAME



09091 LETTERS OF TEMPORARY ADMI                  4           BAILEY WILLIAM

                 07/16/2611 REG;                 EME:                  RET:



90061   ADVERSE CITATION BY PRIVA                3           BAILEY WILLIAM

            MSS: 06/27/2512 RFC:                 EXE:                  RET:



        ADVERSE CITATION SP PRI VA               3           ULBRICH DOUGHLAS

            1SS: 06/27/2612      EEC: 07/53/2912 EWE: 97/27/2012 RET: •7/27/2912


        MDT OF         SALE OF REAL            166           ULBRICH CONSUELLA

            ISS: •7/16/2014 EEC: 07/16/2014 EWE: 07/16/2014 RET: 67/16/2614



PIM MDT OF OOOOO /SALE OF REAL                 166           ULSAICH CONSUELLA

            1S5: 57/16/2914 REC: 117/16/2014 EWE: 67/16/2914 RET: 07/16/2114



00006 NOT OF APPLNISALE OF REAL                ISA           ULBRICH CONSUELLA

            155: 07/16/2014 EEC: 07/16/2914 EMU 07,16/2014 RET: 67/16,2014



                      • ATTORNEY             INFORMATION•
RUN DATE: 12/11/2914 M•Ir C0u•ty CeStre11241 DeskSt SVstem PS: 2 POI; DES4100P
RUN TINE: 11:62:11                                                      JCL; S►ROD


 SEC DATE FILED SAR           NAME                            STATUS        DATE


80881 53/84/2011 24534117 ARLITI, KRISTINE                   SELECTED    54/51/2411
85502 04/21/2111 SI          BAILEY, WILLIAM 0               SELECTED    07/14/2911
19183 04/25/2514 17304288 ROSS, PHILIP N                     SELECTED    84/25/2514
11114 51/02/2814 24543014 CRIST. WILLIAM D                   SELECTED    04/1M/2114


                     •PROCEEDINS               INFORMATION•
           DATE FILED                VOLUME   PARE        PAM COUNT


           OS/14/2011                 2051    5003          9924
           DESC: APPLICATION FOR DETERMINATION
           01/04/2011                2011     011111        1005
           DESC: RECEIPT
           05/84/2011                 2051    0092          9912
           DESC: CITATION
                   EXECUTED 11/8S/18
           13/14/2011                 2861    0514          0011

           DESC:
                   APPEARANCE OF ATTY - ERIC J. &ARNETT
           03184/2011                 2561    1816          0505
           DISC: CI7 BY PUBLICATION
                   EXECUTED 11/23/111
           85/04/2611                 MISS    OP'S
           DESC: APPL. FOR ADMINISTRATION
                   IDEPEMDENT)
91107      83/04/2011                 2161    8150          $502
           DESC: CITATION
                   OM APPL FOR LTRS OF ADMINISTRATION
           IS/54/2011                 2551    0100          5502
           CESC: ORDER APPOINTING ATTY AD LITEM
                   RUSSELL DELI FOR UMIN0101 HEIRS
           03/04/2011                 2051    0118          0552
           DESC: CONTEST ADMINISTRATION
           53/54/2011                 2551    0112          5083
           DESC: APPL. FOR ADMINISTRATION
51911      01/84/2011                 2511    0117          0002
           MSC; COURT CORRESPONDENCE
                   LIR FROM KRISTINE ARLITT TO MS. SANCHEZ
05012      05/14/2011                 2561    $111          5552
           DESC:
                   ABSTRACT FOR APPL. FOR PRORATE ACTION
101013     03/14/2011                 2561    5121           0002
           DESC: CITATION
51514      SS/54/2111                 20E1    5123
           DISC: RECEIPT
                   (COPY)
89116      11/84/2611                 2551    8124           0052
           DISC: CIT BY PUBLICATION
51514      15/84/21111                2561    5124           5052
           DESC: CIT SY PUBLICATION
                   :COPY)
RUM DATE: 12/11/2514 Boxer C         CoistrolIted Docket System ►S: 3 POM: DR11411019

RUM TIME: 11:52:11                                                     JCL: SPPROD



81017      13/04/2011                2051      8128         11042

          DESC:
                   FAX   FR KRISTINE MLITT TO VIVIAN TORRES

80818      03/04/2111                2151      8131         1812

           DESC: COURT CORRESPOWENCE

                   LIR FROM KRISTINE MLITT TO MS SANCHEZ

10111      03/04/2111                2051      0133           1011

           DESC: RECEIPT

                   (COPY)

88021      83/84/2811                21151     0134           0112

           DESC: CITATION

00821      05/84/2011                2051      0130           0011

           DESC: COURT CORRESPONDENCE

                   LTR FROM MEDINA CO. TO ATTORNEY'S

11022      51/14/2111                2851      11137          0101

           DESC: COURT CORRESPONDENCE

                   LIR FROM MEDINA CO. TO ATTORNEY'S

01123      15/14/2111                2151      11341          1002

           DESC:

                   RECORDINO LOS

18824      05/04/281i                2851      0140           1114

           DESC: COURT CORRESPCSIDENCE

                   FAX KRISTINE MLITT TO VIVIAM TORRES

08825      13/04 /2011               2851      0115           0002
           DESC: ORDER TRANSFERRING

                   TO 'EXAM COUNTY

10024      08/84/2011                2051      0144           8802

           MSC: COURT CORREB►018)EEICE

                   LT' FROM KRISTINE MLITT TO JUDOE TORRES

111027     18114 /2111               2151      1146           0002
           OESC:

                   FAX FROM KRISTINE MLITT TO ERIC 'ARNETT

                   EXHIBIT A

10029      13/04/2011                2851      1145           0003

           DESC: COURT CORRESPONDENCE

                   LTR FROM ERIC J. SARNETT TO KRISTINE

                   MLITT EXHIBIT S

10029      13/14/2811                2151      0151           8002

           DESC:

                   FAX FROM KRISTINE MLITT TO MR. SARMETT

                   EXHIBIT C

181130     IS/14/2811                2151      1153           8802

           DESC:
                   FAX FROM KRISIIME   MLITT TO MR. SARNETT

                   EXMISIT 0

11151      83/14/2911                2831      8155           8882

           DISC: COURT CORRESPONOENCE
                   LTR FROM ERIC J. BARNETT 10 MS MLITT

                   EXMISIT E

01032      13/04/2011                2151      1157           0002

           DESC: ORDER TRANSFERRING

                   TO DEXAR COUNTY EXHIBIT F
RUM DATE: 12/11/2014 Boxer County Cent/811M Dootikt System Ps: 4 POWs 0104908P
RUN TINE: 11162;11                                                  JCL: SPPROD


01833      83/04/2811              2059       0159          8182
           DESC: ORDER TRANSFERRING
                   TO SEXAR COUNTY EXHISIT
•0034      03/04/2811              2051        0161         0084
           DESC:
                   CERTIFIED COPY OF DOCKET SHEET
08835      04/27/2011              2061        3454         0005
           DESC: APPL. FOR TEMPORARY ADNINISTRA
80034      95/11/2811              2162        1155         0001
           DESC: NOTICE
                   OF HEARING
80031      05/24/2011              2962        7516         8001
          :ESC: NOTION TO SUSSTITUTE ATTORNEYS
01845      07/85/2011              2065        3335         0981
           DESC:                           GENERAL
00041      87/06/2011              2065        3332         0093
           DESC: MOND
80842      02/116/2411             21165       3336         8901
           DESCs OATH
                   WILLIAM D. &AILEY
10043      87/06/2011              2065        3314         0002
           DESC: ►ROOF OF DEATH AND OTHER FACTS
           87/84/2011              8E88        0080         0000
           MSC;                            OE►ERAL
           87/86/2911              2815        3337         8051
           DESC: COURT INST TO GUARD OF PERSON
88047      08/86/2011              2017        4357         0001
           DISC: NOTICE TO CREDITORS
0811441    09/39/2111              2870        4918         0081
           MSC; *POL. FOR EXT OF TINE TO FILE
           10/17/2911              2871        2226         0003
           MSC: MOTION FOR NITNORAWAL OF ATTOR
60058      10/21/2811              2071        6954         0802
           DESC: NOTICE
                   OF APPEARANCE OF CO-COUNSEL
90051      12/06/2811              2874        5377         0103
           DESC: NOTICE
                   OF SURSTITUTION OF COUNSEL
08052      01/85/2012              2075        5328         8081
           CESC: APPL. FOR EX7 OF TIME TO FILE
                   SECON
00053      81/89/2012              2076         3112        0803
           DEW: NOTICE
                   OF VOLUNTARY CESIONATION OF HOMESTEAD
89955      01/17/2012              2876         3913        11034
           DESC: APPL. TO
                   SET ASIDE EXEMPT PROPERTY AND VERIFIED
                   AFFIDAVIT
08056      01/17/2012              2072         0755        0016
           DISC: BRIEF
                   IN SUPPORT OF APPLICATION TO SET ASIDE
                   SURVIVING SPOUSE'S EXEMPT PROPERTY
RUN DATE: 12/11/2114 Sexar County Centralized Docket System Ps: S PQM: 011141100.

RUN TIME: 111;62:11                                                   JCL: SPPROD



8111E7     02/83/2612                  2177     5211           1161

           °ESC; RESPONSE

                  AND OBJECTION TO APPLICATION AND

                  VERIFIED AFFIDAVIT Of DOUGLAS J. MERTON

                  SURVIVORS SPOUSE,TO SET A SIDE EXEMPT

                  PROPERTY INCLUDING HOMESTEAD AND SEPAR-

                  ATE PROSPERTY PURSUANT TO TX MUTE

                  CODE SECT.271,MOTION FOR FINDINII CO PER-

                  JURVIAND MOTION FOR SANCTIONS

            42/14/2012                 2071     2688           8042

           DESCs MOTION TO SET HEARING

                  ON APPLICATION AND VERIFIED AFFIDAVIT

                  OF DOUGLAS J. ULSRICH, SURVIVIkel SPOUSE.

                  TO SET ASIDE EXEMPT PROPERTY INCLUDING

                  HOMESTEAD AND SEPARATE PROPERTY PURSUANT

                  TO TM PROBATE CODE SECTION 271

888E6       02/17/2002                 2176     4107           0102

            DISC: AMENDED

                  MOTION TO SET A HEARING ON APPLICATION

                  AND VERIFIED AFFIDAVIT OF DOUGLAS     J.
                  uLSRICH,SURVIVINE SPOUSE. TO SET ASIDE

                  EXEMPT PROPERTY 114CLUDIN6 HOMESTEAD AND

                  SEPARATE PROPERTY PURSUANT TO TX PROBATE

                  CODE SECTION 271

11103       03/12/2102                 2171     1461           18E1

            DISC: AMENDED

                  BRIEF IN SUPPORT OF APPLICATION

                  TO SET ASIDE SURVIVINS SPOUSE'S

                  EXEMPT PROPERTY

            83/12/2012                 2171     1E12           0084

            DISC: MOTION TO

                  RECONSIDER EN/RV OF PARTIAL ORDER

                  AMD TO ENTER FINAL ORDER ON APPLICATION

                  AND VERIFIED AFFIDAVIT OF DOUGLAS J.

                  ULSRICH, SURVIVING SPOUSE, 70 SET

                  ASIDE EXEMPT PROPERTY INCLUDING

                  HOMESTEAD AND SEPARATE PROPERTY

                      PURSUANT TO TEXAS PROBATE CODE SECTION

                      271

41845       13/12/2812                 2079     1510

            DESCs SUPPLEMENTAL

                      APPLICATION AND VERIFIED AFFIDAVIT OF

                      DOUGLAS J. ULBRICH, SURVIVING SPOUSE, TO

                  SET ASIDE EXEMPT PROPERTY INCLUDING

                      HOMESTEAD AND SEPARATE PROPERTY

                      PURSUANT TO 'TEXAS PROBATE CODE

                      SECTION 2711E1

11172       13/12/2012                 2071     1401           0402

            DISC: JURY DEMAND

 11102      $3/13/2812                 2171     1471           1010

            DISCI RESPONSE

                      AND *EJECTION TO RI-RECONSIDERATION
RUN DATE: 12/11/2114 Seam'   county centralised   Desist Spates     6 POP: DR54100P

RUN TIME: 11:52:11                                                    JCL: SPPROD



                 OF THE COURTS ORM CIMINO THAI 31311

                 STARMILL. SAM ANTONIO. TEXAS. OAS

                 DECENDENT'S HOMESTEAD Al TIME OF DEATH,

                 AND, APPLICATION AND VERIFIED AFFIDAVIT

                 OF DOUGLAS J.ULBRICH. SURVIVING

                 SPOUSE, TO SET ASIDE EXEMPT PROPERTY

                 INCLUDING HOMESTEAD AND SEPERATE

                 PROPERTY PURSUANT TO TEXAS PRIMATE

           81/21/2112              2161      2103           0005

           DES: SUBPOENA

                 CUSTODIAN OF RECORDSOSURKE TAX SERVICE

           03/22/2012              2660      4413           8016

           DISC: MENDED APPLN FOR

                 AND VERIFIED AFFIDAVIT OF DOUGLAS J.

                 muicH, SURVIVORS SPOUSE, TO 1E7 ASIDE

                 EXEMPT PROPERTY INCLUDING HOMESTEAS AND

                 PERSONAL PROPERTY

           84/02/2012              21181     4240           0818

           DISC: INVENTORY

80071      04/13/2812              2082      2106           0813

           MSC: RESPONSE

                 AND OBJECTION TO TEMPORARY ADMINISTATORS

                 INVENTORY APPRAISEMENT AND LIST OF CLAIM

88071      04/20/2012              20112     7456           8882

           MSC; JURY DEMAND

88073      06/87/2112              2085      1218           8102

           MSC: CERTIFICATE

                 OF WRITTEN DISCOVERY

00074      06/27/2012              2086      1517           0010

           DESC: PLAINTIFF'S ORIGINAL PETITION

                 TO PARTITION

80075      07/85/2012              2087      4760           81101

           DES: APPL. FOR

                 EXTENSION TO FILE ANNUAL ACCOUNT

00076      07/17/2012              2007      9161           8018

           DISC: MOTION TO

                 COMPEL DISCOVERY AND FOR SANCTIONS

00077      07/17/2812              2847      11011          $805

           DISC: MOTION TO

                 LIQUIDATE ASSETS OF THE ESTATE OP

                 COMSUELA PERKINS ULBRICH. DECEASED

18078      17/17/2012              2088      2855           SOU

           DES: PLAINTIFF'S

                 MOTION FOR SUBSTITUTED SERVICE

110000     87/20/2112              2846      1842           01103

           DISC: SURPORNA

00079      07/26/2912              2087      1171           0814

           DESC: REQUEST FOR

                 STATUS CONFERENCE AND IDENTIFICATION OF

                 QUESTIONS TO ME PRESENTED TO JURY THEIRS



181104     87/27/2012              2881      4465           0801

           DESC: PERSONAL CITATION
RUN DATE: 12/11/2514 Maar CoNAty Centralized DmIket Svstam P5: 7 PON: DIC6411110P

RUN TIME: 11:12:11                                                  JCL: SPPRDD


                   SERVED TO DOVOLAS ULIRICH ON 7/25/2012
SUSS       07/30/2012              2666         4466        0002
           DESC:
                   AFFIRMATIVE DEFENSES: CLAIMS Of
                   RES JUDICATA AND COLLATERAL ESTOPPEL

90066      67/30/2012               2101        4466        0016
           DESC: ORIGINAL ANSWER
                   OF DOUGLAS J. mimeo+, SURVIVINO SPOUSE,
                   TO PLAINTIFF'S ORIGINAL PETITION TO
                   PARTITION
SISSY      07/31/2012               20119       4475        0006
           DESC: MEMORANDUM
                   OF LAS
                   FI►AL, APPEALABLE ORDERS IN PROSATE
                   PROCEEDINGS AND:
                   AFFIRMATIVE DEFENSES: CLAIMS OF RES
                   JUDICATA AND COLLATERAL ESTOPPEL
                     WITH AUTPCRITIESJ
00066      07/31/2012               2066        4462        0069
           DESC: RESPONSE
                   10 MOTION TO COMPEL DISCOVERY AND FOR
                   SANCTIONS (DOUGLAS J. ULBRICH(
00009      07/31/2012               2111        4461        0004
           DESC: usrassz
                   TO MOTION TO LIQUIDATE ASSETS OF THE
                   ESTATE OF COIGUELLA PERKINS ULBRICH.
                   DECEASED
01013      67/3112012                 2066      4463         0082
           DESC: RESPONSE
                   TO HEIRS' REQUEST FOR STATUS COMFERENCE
                   AND
                   IDENTIFICATION OF QUESTIONS TO BE
                   PRESENTED TO THE JURY
00063      06/03/2012                 2066      1099         0002
           DESC: NOTICE
                   OF WITHDRAWAL OF OPPOSITION TO TEMPORARY
                   ADMIMI        'S INVENTORY
           55/06/2012                 2060      4455         0006
           MSC: MOTION TO
                   ENTER ORDER ON MOTION TO RECONSIDER
                   ENTRY OF PARTIAL ORDER AND TO ENTER
                   FINAL ORDER ON APPLICATION AND VERIFIED
                   AFFIDAVIT OF DOUGLAS J. ULSAICH,
                   SURVIVINS SPOUSE, TO SET ASIDE EXEMPT
                   PROPERTY INCLUDING HOMESTEAD AND
                   SEPARATE PROPERTY PURSUANT TO TEXAS
                   PROBATE CODE. SECTION 271
00061      01/56/2012                 20116     4511         ISIS
           DESC: RESPONSE
                   TO MOTION TO HAVE AFFIRMATIVE DEFENSES
                   OF RES JUDICATA AND COLLATERAL ESTOPPEL
                   RULED UPON BY THIS HONORABLE COURT
RUN DATE: 12/11/2/14 Boxer County Contra           Dockot SyStes 110: 4   rem:   24114100P

RUN TIME: 11:52:11                                                        JCL: SPIRO°



ROSSI      11/10/2112                  211S1   11114         OHS

           DEW: NOTION 10

                    HAVE AFFIRMATIVE DEFENSES OF RES

                    JUDICATA AND COLLATERAL ESTOPPEL RULED

                    UPON BY THIS HONORABLE COURT

01012      00/10/2612                  2181    4500           0697

           DESC: MEMORANDUM

                    OF LAW

                    RE ATTORNEY'S FEES AS SANCTIONS FOR

                    FRIVOLOUS APPEAL

                     WITH AUTHORITIES,

10163      01/1012012                  2013    6201           6112

           DEW: NOTICE

                    OF APPEAL

10144      6B/10/2012                  2113    6271           0603

           DESC: MOTION TO

                    SUSPEND ENFORCEMENT

00102      04/13/2012                  2093    6210           01111

           DESC: MOTION TO

                    RECONSIDER ENTRY OF ORDER ANANDIND

                    EXEMPT PROPERTY

           04/20/2112                  2013    6219           0110

           DESC: RESPONSE

                    Amp OILJECTION TO ULSRICH'S MOTION TO

                    SUSPEND ENFORCEMENT AND MOTION FOR

                    SANCTIONS

           04/20/2012                  2013    6229           0011

           DESC: NOTION TO

                    ENFORCE ORDER DATED AUGUST 11.2012 AND

                    MOTION FOR SANCTIONS

061111     04/20/2012                  2093    6240           9191

           DESC: RESPONSE

                    AND OBJECTION TO ULBRICH'S MOTION FOR

                    RECCNSIDERATION OF ORDER DATED AUGUST II

                    2012 AND NOTION FOR SANCTIONS

00111      0S/20/2012                  21113   4643           0001

           MSC: COURT CORRESPONDENCE

                    FROM FOURTH COURT OF APPEALS

00112      04/21/2112                  2013    4664           0007

           MSC: STATEMENT

1009i      01/23/2012                  2091    0017           0007

           DEW: SUPPLEMENTAL

                    RESPONSE AND OBJECTION TO ULBRICH'S

                    MOTION FOR RECONSIDERATION OF ORDER

                    DATED AUGUST 14, 2012 AND NOTION FOR

                    SANCTIONS

           04/23/2012                  2013    62011          090S

           DESC: RESPONSE

                    TO MOTION TO ENFORCE ORDER DATED AUGUST

                     10, 2012 AND RESPONSE TO NOTION FOR

                    SANCTIONS

           06/23/2012                  2013    6211           0003

           DE SC:
RUN DATE: 12/11/2014 5.xIr County Centralized Docket SyStom         11 PON: DIC54101P

RUN TINE: 11:52:11                                                     JCL: 5PPROD


                   REPLY TO RESPONSE ANT OBJECTION TO
                   ULSRICH'S NOTION FOR RECONSIDERATION OF
                   ORDER DATED AUGUST IO, 2012 AND RESPONSE
                   TO MOTION FOR SANCTIONS
           06/25/2112                 2811    4214           8005
           DISC:
                   REPLY TO RESPONSE AND OBJECTION TO
                   ULBRICH'S MOTION TO SUSPEND ENFORCEMENT
                   AND RESPONSE TO MOTION FOR SANCTIONS
           06/25/2012                 2013    1206           0003
           DISC: RESPONSE
                   TO MOTION TO ENFORCE ORDER DATED AUG.18,
                   2812 AND RESPONSE TO NOTION FOR SANCTION
18105      86/24/2812                 2815    4382           0403
           DESC: REQUEST FOR
                   FINDINSS OF FACT AND CONCLUSIONS OF LAW
88111      16/24/2812                 2013    4315           •803
           DISC: AMENDED
                   NOTICE OF APPEAL
01114      86/27/2012                 2114    1555           8182
           DESC: COURT CORRESPONDENCE
                   LETTER FROM 4101 COVET OF APPEALS
                   DENYING APPELLANT'S MOTION FOR EMERGENCY
                   RELIEF
18111      06/27/2012                 2914    4501           0801
           DESC: COURT CORRESPONDENCE
                   LTTR FROM FOURTH COURT OF APPEALS -
                   APPELLANT'S DOCKETING STATEMENT HAS BEEN
                   FILED
88115      06/21/2812                 2014    1556           0101
           DESC: COURT CORRESPONDENCE
                   CUR FROM FOURTH COURT OF APPEALS -
                   APPELLANT'S MENDED NOTICE OF APPEAL HAS
                   SEEN RECEIVED ANO FILED
00111      19/05/2112                 2091    5180           1111
           DISC: APPL. FOR EXT OF TIME TO FILE
                   SECOND
01187      11/17/2812                 2813    6151           0004
           DESC: MOTION FOR
                   LEAVE TO FILE AND SET HEARTHS ON MOTION
                   TO DETERMINE THE AMOUNT OF DEPOSIT
10106      01/07/2112                 2015    6726           0004
           DESC: MOTION TO
                   OETERNIAE THE MOUNT OF DEPOSIT
08115      09/14/2012                 24114   4547           0002
           DESC: APPL. FOR
                   FINDINGS OF FACTS AND CONCLUSIONS OF LAM
00124      81/20/2812                 2015    8446           Reel
           DISC:
                   LETTER FROM COURT OF APPEALS TO COUNTY
                   CLERK
80116      01/21/2012                 2815    0441           0001

           DISC:




                                                               10
RUM DATE: 12/11/2014 Box*, County Contrail/6d Docket SYstoe Pg. 11 PBS. DK

■uN TINE: 11:52:11                                                  JCL: SPPROO



                   LETTER FROM COURT OF APPEALS TO GERARD

                   RICKHOFF

88111      81/21/2012              2015        6647         6801

           DESC:

                   LETTER FROM COURT OF APPEALS TO COUNTY

                   CLERK

68117      01/24/2012              2615        6440         6611

           DESC.

                   FORMAL BILL OF EXCEPTIONS

61137      01/24/2012              2096        8515         8614

           DESC: DESIGNATION

                   OF RECORD ON APPEALS

116122     01/28/2012              2015        3402         6661

           DESC: COURT CORRESPONDENCE

                   FROM FOUTM COURT APPEALS

86121      10/83/2012              2615        7521         4001

           DEC: COURT CORRESPONDENCE

                   FOURTH COURT OF APPEALS

06127      10/03/2012              2016        2548         6604

           DEC: MOTION FOR

                   LEAVE 10 FILE AND SET MARINE ON FORMAL

                   BILL OF EXCEPTIONS AND SUPPLEMENT TO

                   FORMAL BILL OF EXCEPTIONS

08121      16/03/2612              2616        2552          6660

           DEC: SUPPLEMENTAL

                   FORMAL BILL OF EXCEPTIONS

08124      10/04/2012              2695        1446          8086

           DESC: MOTION FOR

                   COURT ORDERED SIGNATURES ON VEHICLE

                   TITLES AND DELIVERY OF TITLE TO CADILLAC

                   AND MOTIONS FOR SANCTION{

86125      16/04/2612              2815        1451          0662

           DESC: MOTION FOR

                   COURT ORDER DESIGNATING LOCATION FOR

                   SERVIE ON PHIL ROSS, Ally FOR DOUGLAS

                   ULBRICH

08131      10/69/2612              2016        3476          0603

           DEC: RESPONSE

                   TO NOTION FOR COURT ORDER DESIONATING

                   LOCATION FOR SERVICE ON PHIL ROSS

88132      10/01/2012              2016        3473          0004

           0E04: RESPONSE

                   TO MOTION FOR COURT ORDERED SIGNATURES

                   ON VEHICLE TITLES AND DELIVERY OF TITLE

                   AND RESPONSE TO MOTION FOR SANCTIONS

66133      I0/81/2812              20116       3472          0604

           DEC: MOTION TO SET HEARIN)

01135      10/09/2612              2096        3481          6805

           OM: MOTION TO

                   RESET HEARING

66158      11/11/2012              2691        8415          0801

           NEC: COURT CORRESPONDENCE




                                                               11
RUM DATE: 12/11/2014 Boxer C vvvvv Ceettellzed Docket Slots. Pe: 11 PON: OR114199P

RUN TIME: 11:52:11                                                  JCL: SPPROD



                 FOURTH COURT OF APPEALS

08131      10/21/2012            2017       1312          9001

           OESC: COURT CORRESPONDENCE

                 FOURTH COURT OF APPEALS

811148     II/08/2012             2017      8061          8891

           MSC: APPL. FOR

                 EXTENSION TO FILE FIRST ANNUAL ACCOUNT

                 (THIRD)

110141     11/211/2312              2911    113$          0011

           DESC: COURT CORRESPONDENCE

                 FOURTH COURT OF APPEALS

00142      12/06/2912               2111    4181          8192

           DESC: COURT CORRESPONDENCE

                 COURT OF APPEALS

00143      12/06/2112               2011    4111          9801

           OESC: COURT CORRESPONDENCE

                 COURT OF APPEALS

80144      12/110/2112              2011    4112          0003

           DESC: COURT CORRESPONDENCE

                 COURT OF APPEALS

09146      12/27/2012               2100    5796          0801

           DESC: COURT CORRESPONDENCE

                 FOURTH COURT OF APPEALS

00140      12/27/2012               2100    6706          0001

           DESC: COURT CORRESPONDENCE

                 FOURTH COURT OF APPEALS

08147      12/27/2012               2111    5787          0011

           DESC: COURT CORRESPONDENCE

                 COURT OF APPEALS

81160      12/28/2012               2109    6736          0082

           DESC: COURT CORRESPONDENCE

                 COURT OF APPEALS

                  TO: PHILIP M ROSS FR: ELIZABETH MONTOYA

80148      12/31/2012               2100    6733            8081

           DEW: COURT CORRESPONDENCE

                 COURT OF APPEALS

00141      81/14/2013               2101    1734            00412

           °ESC: RECEIPT S RELEASE

98161      11/22/2813               2181    8614            00111

           DESC: COURT CORRESPONDENCE

                 10:PmILLIP M ROSS FR:ELIZASETH

                 MONTOYA COURT OF APPEALS

00152       e1/21/2013              2112    3442            11011

           DESC: COURT CORRESPONDENCE

                 COURT OF APPEALS FR:KEITH E MOTTLE

191E4       01/21/2013              2182    1443            11101

           DESC: COURT CORRESPONDENCE

                  COURT OF APPEALS FR:REITM E MOTTLE

18164       82/01/2813              2102    51164           8001

           DESC: COURT CORRESPONDENCE

                  COURT OF APPEALS-EXT OF TIME TO FILE

                  BRIEF




                                                               12
RUM DATE: 12/1112014 Decor Cooftty Centralized Docket System Pt: 12 ►1M: OK8410010

RUN 1111E: 11:52;l1                                                 JCL: SPPROD


101S?      02/14/2013                 2193    5447        0001

           DESC: COURT COlUtESPONOENCE
                    COURT OF APPEALS

00158      02/24/2013                 2104    1182        0001
           DISC: COURT CORRESPOOCENCE
                    FROM COURT OF APPEALS

00155      02/26/2013                 2104    2628        0902
           MSC: COURT CORRESPONDENCE
                    COURT OF APPEALS
19154      03/04/2013                  2114   4128        0001
           DESC; APPLICATION FOR EXTENSION 70 F
                    FIRST AND FINAL
01159      94/96/2013                  2114   4176        00111
           DESC: COURT CORRESPONDENCE
                    APPELLEE'S BRIEF
            OA/15/2013                 2117   1655        0$05
           DESC: ANNUAL ACCOUNT
                    FIRST
08161       04/22/2013                 2117   9848        0001
            MSC: COURT CORRESPONDENCE
                    FOURTH COURT OF APPEALS
90162       97/95/2013                 2112   6655        0011
            MSC: APPLICATION FOR EXTENSION TO F
                    SECOND
00163       11/16/2013                 2116   3558        0003
            MSC; COURT CORRESPONDENCE
                    FOUTN COURT OF APPEALS
49167       05/23/2013                 2116   2841        0901
            DISC: COURT CORRESPONDENCE
                    LETTER TO 4TH COURT OF APPEALS
90166       08/24/2013                 2116   8462        0191
            DISC: COURT CORRESPONDENCE
                    COURT OF APPEALS TO PHILIP M. ROSS.
                    KRISTINE ARLITT
                    APPELLANT'S INFO
11114       08/30/2013                 2116   8669        0111
            °ESC: COURT CORRESPONDENCE
                    COURT OF APPEALS TO PHILIP M. ROSS.
                    KRISTINE ARLITT
                    SUPPLEMENTAL RECORD
90165       08/30/2013                 2116   8461        0401
            DESC: COURT CORRESPONDENCE
                    COURT OF APPEALS TO PHILIP N. ROSS.
                    KRISTINE ARLITT
                    SECOND SUPPLEMENTAL RECORD
90168       09/09/2014                 2117      4308     01194

            DESCs ANNUAL ACCOUNT
                    SECOND
00164       09/20/2015                 2118      3752
            DESC:
                    COURT OF APPEALSCVACATION LETTER)

00170       11/23/2113                 2118      4238     1117

            DESC: MOTION FOR




                                                             13
RUN DATE: 12/11/2014 Bogor County Centralized Ofickst Syat6■ PS: 13 POW: DK
RUM TIME: 11:52:11                                                   JCL: SPPROD


                    REHEARING

11171      10/01/2013                 2116    1653           1011

           DESC:
                    COURT OF APPEALS--NOTION FOR REHEARING

11172      10/03/2613                 2111    31161          0001
           DESC:
                    COURT OF APPEALS--VACATION LETTER FOR
                    KRISTIAE ARL1TT

11171      10/07/2113                 2111    5211           1902
           DESC: COURT CORRESPONDENCE
                    COURT OF APPEALS TO PHILIP M. ROSS AND
                    KRISTINE ARL1TT

11174      10/01/2111                 2111    7462           6117
           DESC: MOTION FOR
                    REHEARING EN BANC
11175      10/14/2113                 2129    0929           0011
           DE SC:
                    COURT OF APPEALS:REHEARING EM SANC
10170      11/14/2113                 2120    0131           1001
           OESC: WAIVER
                    CHUN PEI LEE CONGA
01177      10/17/2113                 2121    1602           9001
           DESC:
                    COURT OF APPEALS--VACATION LETTER
10176      10/31/2013                 2121    3906           1092
           DESC:
                    COURT OF APPEALS
1817,      11/13/2013                 2122    0466           0002
           DESC: COURT CORRESPONDENCE
                    FROM FOURTH COURT Of APPEALS
101611     11/13/2113                  2122   6470           1001
           DESC. COURT CORRESPONDENCE
                    FROM FOURTH COURT OF APPEALS

06161      12/02/2913                  2122   1287           6001
           DESC: COURT CORRESPONDENCE
                    FOURT COURT OF APPEALS- PHILIP M. ROSS
11162      12/31/2913                  2124   4210           0002
           DESC: COURT CORRESPONDENCE
                    FOURTH COURT OF APPEALS TO PHILIP ROSS
90183      63/27/2014                  2129   7055           0002
           DESC: HANDATE
10160      04/04/2014                  2130   1615           9003
           DESC: MOTION TO
                    RELEASE FUNDS FROM REGISTRY OF THE COURT
16167      04/04/2014                  2130    1612          0003
           °ESC: NOTION FOR
                    ENTRY OF ORDER SETTING A REARING ON
                    SECTION 271 APPLICATION
6016/      14/17/2114                  •060   IOU            1000
           PESO: MOTION FOR
                     CONTIMUANCEIMOTICN FOR STATUS CONFERENCE
                     AND RESPONSE TO NOTION TO RELEASE FUNDS




                                                                14
RUM DATE: 12/11/2114 NARA County CsAtr8112,0 Docket Systole P5: 14 P401; OK141111A
RUN TIME: 11:52:11                                                  JCL: SPAROD


                 FROM REGISTRY OF THE COURT

00112      84/23/2014               0111111    0000       0000

           DESC: NOTICE
                 COURT - ADVISORY

           05/86/2814               21311519              0001

           DESC: PROOF OF SERVICE CERTIFIED MAI
                 HON GUY HERMAN

00114      8S/23/2014               2133       3582       0005

           DESC: MOTION 10

                 SET ASIDE EXEMPT PERSONAL PROPERTY

18106      81/02/2014               2135       7262       0184

           DISC: NOTION FOR

                 CONTINUANCE

00107      01/02/2014               21551012              1813

           DESC: AFFIDAVIT

                 DOUGLAS ULBRICH

11116      81/83/2114               8088       0808       8000

           DISC: PROPOSED ORDER

                 PROPOSED ORDER

08200      17/14/2114               2136       4153       0011

           DESC: APPL. FOR SALE OF REAL ESTATE

88201      07/14/2814               2116       4144       0013

           DESC: APPL. FOR SALE OF REAL ESTATE7

08282      17/14/2814               2154                  0006

           MSC: APPL. FOR SALE OF REAL ESTATE

80213      17/11/2814               2136       5806       1011

           DESC: NOTICE OF APPL SALE OF REAL ES

                 1.112 ACRES, LOT 16 S 11 NEAR ALLEY

01214      87/16/2114               2136       5007       0001

           DESC: NOTICE OF APPL SALE OF REAL ES

                  LOT 15 ,   AND 16 IN FRONT

88285      07/16/2014               2136       5001       0101

           MSC: NOTICE OF APPL SALE OF REAL ES
                 NCO 13675 SLR 2 LOT 6

00200      07/21/2014               2150       1166       0005

           DESC: RESPONSE

                  IN OPPOSITION 70 APPLICATION FOR SALE OF

                  REAL PROPERTY

00207      87/21/2014               2157       3675       0002

           DESC: NOTION TO

                  SET APPLICATION TO SALE REAL PROPERTY

18213       06/81/2814              2157       7606       0001

           DESC: RECEIPT

                  OF EXHIDITS FROM VERONICA LOGO MOLES
                  COURT REPORTER PROBATE COURT 12

                  DOH II/11/2012

11211       06/13/2814               2156      4255       1160

            MSC: RESPONSE
                  TO MOTION FOR APPL. FOR SALE OF REAL PRO

                  PERTY/OSJECTION TO TEMP. ADMINISTRATOR'S

                  VERIFIED EXHIBIT SNOWING CONDITION OF TN

                  E ESTATE




                                                             15
RUN DATE: 12/11/2114 IMAM' County Contre11264 Docket SyStes Pa: 11 MOM: ORD4100P

ELM TIME: 11:62/11                                                  JCL: SPPROO



11212      22/13/2614               2131     4247          MOS

           DESC; AWSWER/RESPOAGE

                 AND MIJECTION TO DOUGLAS ULMICH'S MOTTO

                 14 TO SET ASIDE EXECPT PROPERTy

11214      11/24/2914               0600     6090          611911

           DISC: NO FEE DOCUMENTS

                 LETTER OF UNAVAILABILITY

06211      11/25/2114               2131     11111         1912

           DESC: MEMORANDUM

                 FROM CRIST LAM FIRM, PLLC

00216      11/21/2014               611011   00011         1611

           DISC; NOTION

                 MOTION TO ENTER ORDER CONCERNING ACCOUNT

                 IN/

06217      911/21/2614              2131     6677          9094

           MSC: ANNUAL ACCOUNT

                 THIRD

69221      91/11/2014               2141     1031          0006

           DISC: RESPONSE

                 TO TEMPORARY ADMINISTRATOR'S MOTION FOR

                 STATUS CONFERENCE - MAGRI HOPE, DARLENE

                 WILSON AND DEBBIE SVRD

11221      01/11/2014               2141     1041          6066

           DESC: RESPONSE

                 TO TEMPORARY ADMINISTRATOR'S MOTION FOR

                 STATUS CONFERENCE - ROSERT HOPE, DARLENE

                 WILSON AND DEBBIE BYRD

01222      11/11/2014               6011     0610          0610

           DISC: ANSWER/RESPONSE

                 AMMER/RESPONSE

19221      01/22/2014               2141      0032         0063

           DESC: RESPONSE

                 REPLY 10 THE HEIRS OF THE ESTATE OF

                 COMSUELLA PERKINS ULMICH'S RESPONSE TO

                 TEMPORARY ADMINISTRATOR'S MOTION FOR

                 STATUS CONFERENCE AND MOTION TO STRIKE -

                 DOUGLAS J. ULMICH

0122i      10/14/2014               2142      7391         0016

           DESC: MOTION FOR SUMMARY JUDSMEN1

66225      10/14/2014               2142     61112         0094

           DISC: MEMORANDUM

                 OF LAN, MTION FOR TRADITIONAL SUMMARY

                 JUDGMENT

61226      16/27/2014               6009      0001         0000

           MSC: MWMER/RESPOWSE

                 ANSWER/RESPONSE OPPOSITION TO MOTION FOR

                     SUMMARY JUDGMENT

19231      11/27/2114               2143      6691         0174

           DESC: RESPONSE

                  IN OPPOSITION TO MOTION FOR SUMMARY

                 JUDONENT

96227      10/211/2114              2144      4121         0041

           DESC: REPORT SALE OF REAL ESTATE
RUN DATES 12/11/2114 Reser C nnnnn Ceetraltied Deeket System 14: 16 PODS: DES4100P

RUN TIME; 11:62:11                                                         JCL: SPPROD


10221      10/24/2114               2144     1964           0003
           DESC: NOTION TO
                 ENTER ORDER CONCERNING TRUCE AND
                 AUTOMOBILES
10220      19/21/2014               0000     0010           0800
           DESC: MOTION
                 MOTION FOR STATUS HARING
11231      11/31/2114               8190     1111           0810
           DESC: APPLICATION IN AN EX13TIN1 EST
                 APPLICATION 1111111111raMMENT EXPENSES
11232      11114/2114               1880     1111            91811
           DESC: MOTION
                 MOTION FOR STATUS NEARING
18233      11/14/2014               2144      177$           0192
           DISC: NOTION TO
                 APPOINT RECEIVER
$8236      11/21/2114               •101      0000           0110
           DISC: NOTICE
                 NOTICE APPEAL
00237      11/21/2114               8000      1914           1101
           DISC: MO FEE DOCUMENTS
                 NO FEE DOCUMENTS - APPEAL DOCKETING STAT
                 DENT
00236      11/24/2014               2146      6376           0103
           DESC: NEWEST FOR
                 APPELLANT'S REQUEST FOR PREPARATION
                  OF CLERK'S RECORDS
11230      12/04/2114             61173       8912           0214
           MSC: MOTION FOR
                  APPOINT RECEIVER RE:3031 STARHILL
11241      12/00/2014               9808      8101           0000
           DEW: MOTION FOR
                  STATUS CONFERENCE


                          •TR1AL           INFORMATION•
 SEG      DATE FILED             COURT               SETT. DATE TIME            ATTV


00187     04/27/2011              002                05/111/2011 01:31AM
          DISC: ORDER SETTING HEARING
                 APPLICATION FOR TEMPORARY ADMINISTRATION
           E5/24/2011             002                06/24/2011 10:30AN
          DESC: HEARING MELO
                 APPLICATION FOR ADMINISTRATION AND TO
                 DETERMINE HEIRSHIP
81864     •1/01/2112              102                01/17/2012 11:01AN
          °ESC: ORDER SETTING HEARING
$1131     02/14/2112              $12                02/20/2112 10:114$
          DESC: HEARING HELD
00061     03/02/2012              DOE                03/82/2012 10:08AN
          DISC: HEARING HELD
                 MOTION FOR RECONSIDERATION OF HOMESTEAD
                 NO ORDERS S1ONED




                                                                17
RUN DATE: 12/11/2114 Nam. County C0Atr011204 DAttet System PR: 17 PON; 011114100

RUN TIMEs 11:62;11                                                        JCL: SPPROD



111817    83/28/2912            812                03/20/2812 10:08411

          DESC: HEARING HELD

                MOTION TO RECONSIDER

18012     00/83/2012            082                16/11/2112 10:88AM

          MSC; ORDER SETTING HEAR1NO

                MT TO HAVE AFFIRMATIVE DEFENSES OF

                RES JUDICATA AND COLLATERAL ESTOPPEL

          10/10/2012            882                00/23/2812 81:39A11

          DESC: OLDER SETTING HEARING
                MOTION TO SUSPEND ENFORCEMENT

40123     18/84/2112            112                10/01/2012 03:30PM

          DISC: ORDER SETTING HEARING

08121     II/0412112            002                10/01/2112 93:38111

          DEW: ORDER SETTING HEARING

89120     11/04/2812            002                10/81/2012 03:30AM

          DEW: ORDER SETTING NEARING
                RULING ON FORMAL DILL OF EXCEPTIONS

18131     10/04/2012            012                11/01/2812 03:30PN

          DESC: ORDER SETTING HEARING

001E4     18/01/2012            182                11/11/2012 01:30111

          DEW: 04110ER SETTING HEARING

11136     11/09/2012            902                11/11/2812 01:30AM

          DESC: ORDER SETTING MEAR/1111

19104     04/84/2014            091                84/18/2014 14;1019$

          MSC: ORDER SETTING MEAR1190

                NOTION TO RELEASE FUNDS FROM REGISTRY OF

                COURT

88106     04/04,2014            001                04/18/2014 114a09141

          DEW: ORDER SETTING HEARIN'

                 MOTION FCC ENTRY OF ORDER SETTING A

                 NEARING ON SECTION 271 APPL.

01100     94/04/2914            091                04/10/2014 04;00PM

          MSC: ORDER SETTING NEARING

011111    04/01/2014            101                94/10/2814 04:08PM

          DEW: ORDER SETTING NEARING

                 MOTION FOR CONTINUANCE AND MOTION FOR

                 STATUS CONFERENCE

00116     15/23/2814            001                91/06/2114 112:00PM

          DESC: ORDER SETTING HEARING

18280     96/06/2114             181               80/14/2814 89:38411

          DESC: ORDER SETTING HEARING
                 APPL. FOR SALE OF REAL PROPERTY

 81211    86/87/2014             001               8S/14/2014 01:31A11

          DISC: ORDER SETTING HEARING

                 MOTION TO SET ASIDE EXEMPT PERSONAL

                 PROPERTY

1112111   01/10/2114             001               01/22/2014 01;30PM

          DISC; MOO SETTING NEARING
                 MOTION TO ENTER ORDER CONCERNING

                 ACCOUNTING FOR INCOME AND EXPENSES SY

                 WILLIAM D. DAILEY

 00211     91/16/21114           801                91/22/2114 01:30PM

          DEW: ORDER SETTING HEARING




                                                              18
RUN DATE: 12/11/2614 Muer C             Centralized Deeket Systole ►B: 16 MIN: 06164610P

RUN TINE; 11:62:11                                                             JCL: SPPROD



                  MOTION FOR STATUS MARINO FILED Iv

                  WILLIAM D. BAILEY

00234     11/28/2514                 001                 11/21/2014 04:06PA

          DESC: ORDER SETTING HEARING

                  MOTION FOR STATUS HEARING

00236     11/20/2614                 001                 11/21/2014 04:0 PM

          DISC: ORDER SETTING HEARING

00241      12/09/2014                 001                 12/16/2014 10150AN

          DESC:   mit     SUMMIT NEARING

                  MOTION TO APPOINT RECEIVER, MOTION TO

                  APPOINT RECEIVER 13656 STARNILL. SAN

                  ANTONIO, TEXAS) AND MOTION FOR STATUS

                  CONFERENCE



                        • conDER            INFORMAT ION•

 SEQ    DATE FILED    JUDGE NAME                VOLUME       PAM    ►AGE CNT    AMOUNT    SOF



01001   86/21/2011    TOM RICKNOFF                 2064      5676     0004         0.00

        DESC: ORDER APPOINTING TEMPORARY ADM

00062   07/66/2611    TOM RICO10FF                 2665      3352     01162    26000.00

        DISC: ORDER APPROVING BOND

10005   06/26/2611    OSCAR J. KAZEN               2066      6616     0005         0.00

        DESC: JUDGMENT DECLARING HEIRSHIP

        06/50/2011    TOM RICO:OFF                 2070      4919     0601         0.06

        /ESC: ORDER AUTHORIZING EXT OF TIME

               EXTENDED UNTIL JANUARY 9. 2012

        12/06/2011    TOM 0100540FF                2074      5792     0601         0.00

        DISC: ORDER APPROVIND COUNSEL TO WIT

               DOUGLAS J. ULRBRICH

        01/15/2612    TOM RICOOFF                     2176   6055     0001         0.00

        DESC: ORDER AUTHORIZING EXT CO TIME

               (SECOND)

60007   02/15/2612    TON RICKHOFF                    2676   3660     0001         0.00

        DEW: ORZER

               PARTIAL:DOUGLAS J. ULBRICH•S APPLICATION

               AND VERIFIED AFFIDAVIT OF DOUGLAS J.

               ULBRICH,SURVIVINS      SPOUSE.TO SET    A SIDE

               EKEM►T PROPERTY INCLUDING MONESTED AND

               SEPARATE PROPERTY PURSUANT TO TX PINNATE

               CODE SECTION 271

lieu    06/68/2612 OSCAR J. KANN                      2065 1571       6065         0.00

        DISC: ORDER

               OF AUTHORIZATION

00010 07/17/2612 TOM RICIWOFF                         2666   2656     6001         0.00

        DISC: ORDER DRAWING

               MOTION FOR SUBSTITUTED       SERVICE
00011 67/17/2012 TOM RICKNOFF                         2066   2656     0011         6.00

        DISC: ORDER OROMUNG EXTENSION TO Fl

00012 06/10/2012 TOM RICKNOFF                         2066   4512     0602         0.00

        DESC: ORDER

               FINDING ROA JUDICATA AND COLLATERAL

               ESTOPPEL APPLY
RUN DATE: 12/11/2014 SAxer CovitCy CsAtT011904 060101 System PI: 19 PIM: OKS4108P

RUM TINE: 11:52211                                                     JCL: SPPROO



80813 16/10/2012 TOM EICKHOFF                  2069   4320     01106       0.00

       DISC: ORDER

               AWAEDING EXEMPT PROPERTY

80014 06/23/2812 TOM EICKHOFF                  2093   ►203     0002        0.00

       DESC: ORDER DENYING

               ULBRICH'S NOTION 70 SUSPEND ENFORCEMENT

               AND ORM/ GRANTINS HEIRS MOTION FOR

               SANCTIONS

88816 66/23/2012 TOM RICKHOFF                  2093    ►206    0003        0.80

       DESC: ORDER DENYING

               ULIIRICH'S MOTION FOR RECONSIDERATION OF

               ORDER DATED AUGUST 10, 2012 AND ORDER

               GRANTING HEIRS MOTION FOR SANCTIONS

08016 06/23/2012 TON EICKHOFF                  2093    ►203    0002        0.00

       DESC: ORDER DENYING

               DOUGLAS ULSEICH'S MOTION TO SUSPEND

               ENFORCEMENT AND NOTION FOR SANCTIONS

08016 86/26/2012 TOM EICKHOFF                  2094    6361    0881        6.00

       DESC: ORDER APPROVING !WEN/TORY

00016 11/05/2012 TOM EICKHOFF                  2043    6601    0881        0.80

       MSC: ORDER

O9021 11/19/2012 TOM RICKNOFF                  ME      6176    0012        8.88

       DISC: ORDER ALLOWING

51522 11/26/2012 TOM RICRHOFF                  2066    0306    0081        8.80

       DESC: ORDER GRANTING EXT OF TIME TO

O0023 12/10/2812 TOM EICKHOFF                  2096    7267    0007        0.88

       DESC:

               FINDINGS OF FACT AND CONCLUSIONS OF LAN

08624 12/14/2012 TOM RICIU9OFF                 2996    2663    8181        0.00

       DESC: ORDER

               REFUSING SUPPLEMENT TO FORMAL BILL OF

               EXCEPTIONS

00026 12/14/2012 TOM RICKNOFF                  2065    046E    4001        0.00

       DISC: ORDER

               REFUSING FORMAL SILL OF EXCEPTIONS

00026 01/11/2113 TON EICKHOFF                  2101    11.86   0001        0.00

       DEW: ORDER GRANTING

               HEIRS MOTION FOR COURT DRORD SIGNATURES

               ON VEHICLE TITLES AND DELIVERY OF TITLE

O0027 03/27/2013 TOM EICKHOFF                  2106    4260    0801        0 .00

       DESC: ORDER GRANTING EXTENSION TO Fl

               EXTENDED TO 04-16-2013

08026 86/06/2013 TOM RICXHOFF                  2106 9826       0001        0.00

       DESC: ORDER APPROVING AOOIUAL ACCOUNT

               FIRST

80026 07/11/2013 TOM RICK/OFF                  2113    6467    0001        0.00

       DESC: ORDER

               FIRST APPLICATION FOR EXTENTION OF TIME

               IN MOCK TO FILE SECOND ANNUAL ACCOUNT

      06/23/2013 TOM EICKHOFF                  2116    5101    0001        0.00

       oESC: ORDER APPROVING ANNUAL ACCOUNT

80031 02/14/2014 TOM EICKHOFF                  2127    1730    0001        0.00

       CESC: ORDER




                                                               20
RUN DATE: 12/11/2414 BOW County CentrelIsed Deskst System P0: 20 PIM: DR1141001.

RUN TIME: 11:52:11                                                  JCL: SPPROD



              OF REFERRAL

001132 04/23/2014 POLLY JACKSON SPENCE        2131   7365    0002    2254.99

       DESC: ORDER AUTHORIZING EXPEND FUNDS

              RELEASE FUNDS FROM REGISTRY OF THE COURT

80833 04/23/2014 POLLY JACKSON SPENCE         2131   5182    0012       0.90

       DESC: ORDER GRANTING

              MIN FOR STATUS CONSERV= AND MET TO

              RELEASE FUNDS FROM REGISTRY OF TIE COURT

00034 46/45/2014 POLLY JACKSON SPENCE         2137   7854    $001       0.10

       DESC: ORDER (WANTING
              NOTION ID SET APPLICATIONS FOR SALE OF

              REAL PROPERTY

00055 08/07/2914 POLLY JACKSCN SPENCE         2138   0403    0002       0.00

       DISC: ORDER GRANTING

              HEARING 08/14/14 (FIAT)

00036 08/14/2614 FOLLY JACKSON SPENCE         2138 5055      0903       1.00

       DESC: ORDER

              OF SALE OF REAL PROPERTY - 1002 17TH

              STREET, HONDO, MEDINA COUNTY, TEXAS

04037 08/14/2414 POLLY JACKSON SPENCE         2138 5058      0402       0.00
       DESC: ORDER

              OF SALE OF REAL PROPERTY - 3431 STARMILL

              DRIVE. SAN ANTONIO, BEXAR COUNTY, TEXAS

              78218
00036 08/14/2014      ►OLLY JACKSON SPENCE    2136 5060      0113       0.00
       DESC: ORDER

              OF SALE OF REAL PROPERTY - 1615 AVENUE

              J., HMCO. MEDINA COUNTY, TEXAS

00631 19/15/2514 TOM RICJOICIFF               2141   4867    1001       0.01
       MSC: ORDER GRANTING
              SET 09/22/14      FIAT

00041 01/22/2014 FOLLY JACKSON SPENCE         2141   1331    0006       0.00

       DISC: ORDER WANTING
              MTN TO ENTER ORDER CONCERNINS ACCT FOR

              INCOME AND EXPENSES SY DOUGLAS uLSRICH

11041 11/95/2014 POLLY JACKSON SPENCE         2144   195/    0002       9.91
       DESC: ORDER GRANTING

              MOTION TO ENTER ORDER CONCERNING TRUCK

              AND AUTOMOBILES

80042 11/05/2914 POLLY JACKSON SPENCE         2144   11169   0801       0.00

       DEW: ORDER BRANDING

              MOTION 70 ENTER ORDER CONCERNING

              INSURANCE ON MOSILE HONE

09043 11/05/2114 FOLLY JACKSON SPENCE         2144   14110   0003       4.80

       DESC: ORDER GRANTING
              FIRST APPLICATION FOR REIPINASENENT OF

              EXPENSES 6Y WILLIAM D. SAUEY PERTAINING

              10 3130 STARHILL

     11/16/2014 POLLY JACKSON SPENCE          2144 1043      8092       8.00

       DISC: ORDER GRANTING
              MOTION FOR SUMMARY JUDGMENT

00045 11/12/2114 POLLY JACKSON SPENCE         2144 4151      0043       0.00

       MSC: ORDER CONFIRMING SALE OF REAL
RUN DATE: 12/1172914 Near County Cootrelleed Docket System Ps: 21 POM: 01(11411101,

RUN TIME: 11:52:II                                                  JCL: $PPROD




                          • TIOND         INFORMAT      I   ON•

SEC      DAIL FILED PRINCIPAL



         07/06/2011   WILLIAM D. BAILEY

   ARENT: RANDALL C. SRISTOO                                  AMOUNT:     260110.011

 SURETY: WESTERN SURETY CO.

  REASON: TEMPORARY ADMINISTRATOR                                 FORM: CORPORATE

  RELEASE DATE:
                              INDEX




CAPTION                                               24


1. MOTION FOR SUMMARY JUDGMENT                             25-90
               FILED 10-14-2014


2. MEMORANDUM OF LAW MOTION FOR TRADITIONAL SUMMARY
JUDGMENT                                                   91-94
               FILED 10-14-2014


3. RESPONSE IN OPPOSITION TO MOTION FOR SUMMARY
JUDGMENT                                                    95-268
               FILED 10-28-2014


4. ORDER GRANTING MOTION FOR SUMMARY JUDGMENT              269-270
               FILED 11-05-2014


5. NOTICE OF APPEAL                                        271-273
               FILED 11-24-2014


6. APPELLANTS REQUEST FOR PREPARATIONS OF CLERK'S
RECORD                                                     274-276
               FILED 11-25-2014


BILL OF COST                                                 277


CERTIFICATE                                                  278




                                  23
THE STATE OF TEXAS

COUNTY OF BEXAR

In the PROBATE COURT #2 of Bexar County, Texas, the Honorable
JUDGE, POLLY JACKSON SPENCER presiding, the following proceedings
were held and the following instruments and other documents were filed in this
cause to wit:


                          Trial Court Cause No. 2011PC0686




IN THE ESTATE OF                              IN THE PROBATE COURT 1

CONSUELLA PERKINS ULBRICH

DECEASED




                                                BEXAR COUNTY, TEXAS




                                     24
      TAB 2

TRIAL COURT ORDERS
                                     NO. 201I-PC-0686
IN THE ESTATE OF                                    IN THE PROBATE COURT

CONSUELLA PERKINS ULBRICH,                          NUMBER 1 (on transfer from Probate #2)

DECEASED                                             BEXAR COUNTY, TEXAS

             ORDER GRANTING MOTION FOR SUMMARY JUDGMENT

       On the 51-11 day of November, 2014, came on to be heard the Motion for Summary

Judgment filed by the Heirs of the Estate of Consuella Perkins Ulbrich, Robert Hope, Darlene

Wilson, and Debbie Byrd; and, after hearing the argument of Counsel, the Court:

       GRANTS the Motion for Summary Judgment;

       FINDS, as a matter of law, that at the time of death of Consuella Perkins Ulbrich, the

Homestead of Decedent existed at 3939 Starhill, San Antonio, Texas;

       FINDS, as a matter of law, that the Texas Constitution's Survivor Homestead granted to

Douglas Ulbrich, surviving spouse of Conseulla Perkins Ulbrich, deceased, existed at 3939

Starhill, San Antonio, Texas;

       FINDS, as a matter of law, that Douglas Ulbrich has voluntarily abandoned and

discontinued use of the Texas Constitution's Survivor Homestead located at 3939 Starhill, San

Antonio, Texas;

        FINDS, as a matter of law, that Douglas Ulbrich cannot transfer the Texas Constitution's

Survivor Homestead to any other property;

       Signed:      As-u.e4L.604.                  , 2014




                  PEED
                                               1



                                                V02144Plqb3
                                             269
APPROVED AS TO FORM:

KRISTINE ARLITT, pLLC


By:
Kristine Arlitt, Attorney at Law
Texas Bar Number 24034117
206 East Locust Street
San Antonio, Texas 78212
PO Box 90771
San Antonio, Texas 78209
Telephone:                     210-821-6101
Cellular:                      210-269-6101
Facsimile:                     210-821-6105
Attorney for the Heirs, Robert Hope, Darlene Wilson, and Debra Byrd




Philip M. Ross
Attorney at Law
Texas Bar Number 17304200
1006 Holbrook Road
San Antonio, Texas 78218
Attorney for Douglas Ulbrich



William Bailey
Attorney at Law
Texas Bar Number
1100 NW Loop 410, Suite 700
San Antonio, Texas 78213
Court Appointed Temporary Administrator




                                              2



                                    V0212478P1901
     TAB 3

NOTICE OF APPEAL
                                                                                          ACCEPTED
                                                                                    04-14-00812-CV
                                                                          FOURTH COURT OF APPEALS
                                                                               SAN ANTONIO, TEXAS
                                   04-14-00812-cv                              11/21/2014 2:16:29 PM
                                                                                       KEITH HOTTLE
                                                                                              CLERK

                                NO. 2011-PC-0686

IN THE ESTATE OF          §                         IN THE PROBATE COURT
                          §
CONSUELLA PERKINS ULBRICH §                         NO. 1
                          §
DECEASED                  §                         BEXAR COUNTY, TEXAS

                              NOTICE OF APPEAL

TO THE HONORABLE JUDGE POLLY JACKSON SPENCER:

        Now comes, DOUGLAS J. ULBRICH, surviving spouse in the above styled

and numbered cause, and files this Notice of Appeal pursuant to TRAP Rule 25.1,

and in support thereof would show the Court as follows:

   1.     Douglas Ulbrich hereby gives notice of appeal from the Order Granting

          Motion for Summary Judgment dated November 5, 2014 in Cause No.

          2011 PC 0686, styled IN THE ESTATE OF CONSUELLA PERKINS

          ULBRICH, DECEASED, pending in the Probate Court No. 1, Bexar

          County, Texas.

   2.     The date of the Order appealed from is November 5, 2014. The Order ap-

          pealed from includes the Order Granting Motion for Summary Judgment

          signed and entered on November 5, 2014.

   3.     Douglas J. Ulbrich desires to appeal.

   4.     Douglas J. Ulbrich desires to appeal to the Fourth Court of Appeals, San

                                         1
       Antonio, Texas.

5.     Douglas J. Ulbrich is the party filing this appeal.

6.     This Notice of Appeal is being filed pursuant to TRAP Rule 26.1 within

       thirty days of the signing and entry of the order, from which this appeal

       is taken.

7.     This Notice of Appeal is being served on all parties to the court’s Order

       Granting Motion for Summary Judgment dated November 5, 2014.

     WHEREFORE, PREMISES CONSIDERED, Douglas J. Ulbrich hereby

files this notice of appeal. Douglas J. Ulbrich prays for such other and further

relief, at law or in equity, as he may be justly entitled.

                                     Respectfully submitted,

                                     Philip M. Ross
                                     1006 Holbrook Road
                                     San Antonio, Texas 78218
                                     Phone: 210/326-2100
                                     Email: ross_law@hotmail.com

                               By:   /s/ Philip M. Ross
                                     Philip M. Ross
                                     State Bar No. 17304200
                                     Attorney for Douglas J. Ulbrich




                                        2
                          CERTIFICATE OF SERVICE


      I certify that on November 21, 2014, a true and correct copy of the foregoing
was e-filed and served in accordance with the TRAP Rule 25.1(e) and Texas Rules
of Civil Procedure on the following:

Kristine Arlitt                William D. Bailey
206 E. Locust St.              1100 N. W. Loop 410, Suite 700
San Antonio, Texas 78209             San Antonio, TX 78213

                                      /s/ Philip M. Ross
                                      Philip M. Ross




                                        3